The Court, at General Term, said :—“It was not necessary to the validity of the assignment that it should have been filed and recorded prior to the levy by the sheriff. The court of appeals has decided that a general assignment *524for the benefit of creditors takes effect from the time of its delivery ; that all requirements subsequent to the delivery are merely directory; and that an omission to obey any of them does not make the assignment void (Warner v. Jaffray, 96 N. Y. 248).
P. Q. Eckerson, for appellant.
John L. Logan, for respondent.
Opinion by Truax, J. ; O’Gorman, J., concurred.
Judgment reversed, and new trial ordered, with costs to appellant to abide event.